PRITCHARD, Circuit Judge.
I concur in the conclusion reached, but not in the reasons assigned.
The complaint contains two causes of action, the first being based on the provisions of the 1 Civ. Code S. C. 1902, § 2135, as follows:
“Every railroad corporation shall be responsible in damages to any person or corporation whose buildings or other property may be injured, by fire communicated by its locomotive engines, or originating within the limits of the right of way of said road in consequence of the act of any of its authorized agents or employees, except in case where property shall have been placed on the right of way of such corporation unlawfully or without its consent, and shall have an insurable interest in the property upon its route for which it could be so held responsible, and may procure insurance thereon in its own behalf.”
In order to enable plaintiff to recover on the first cause of action, it is not necessary, as at common law, to show that the injury was caused, by the negligence of the defendant company, but it must be shown by competent proof that the fire occurred by the act of an authorized agent or employe of the company. It would not be sufficient to simply show that a fire occurred on the right of way or premises of the company. Plaintiff was not only required to show how the fire originated, but was also required to show that the damage was caused by the act of an authorized agent or employé. Circumstances which barely create 'a suspicion as to how the fire may have occurred are not sufficient.
In the case of Manning v. Insurance Co., 100 U. S. 698, 25 L. Ed. 761, the court, among other thing's, said:
“We do not question that a jury may be allowed to presume tbe existence of a fact in some cases from tbe existence of other facts wbieb bave been proved. But tbe presumed fact must bave an immediate connection with or relation to tbe established fact from which it is inferred. If it has not, it is regarded as too remote. Tbe only presumptions of fact which tbe law recognizes are immediate inferences of facts proved.”
*921It cannot be reasonably insisted from the evidence that the. fire originated from,the act of Ayres. It was shown by uncontradicted evidence that immediately after the fire occurred Ayres said he “did not know whether it was a lamp exploded or not.” He was the only person who' could have had knowledge as to the origin of the fire, and he stated positively that he did not know how it occurred. It appearing that he did not know how it occurred, it would be unreasonable to say that the jury could infer from the circumstances that the fire was caused by the acts of an employe or authorized agent of the defendant company.
There is considerable conflict of testimony as to whether Ayres was at*any time the authorized agent of the defendant company; it being insisted by the plaintiff in error that at the time the fire occurred that he was not in the employment of the company, his employment being such that, when his duties ended for the day, he was no longer responsible to the company and simply occupied the position of any other laborer, and therefore could not be deemed to be either an authorized agent or employé of the defendant company. However, the testimony of the witness Wm. McClurkin is to the effect that Ayres was a subforeman. He also testified that the night the fire occurred Pope was absent, and that Ayres was left in charge of the cars, and that he was acting as the representative of the company at the time the accident occurred. In my opinion it was not error in submitting this evidence to the jury as bearing upon the question as to whether Ayres was the authorized agent or employé of the company. The evidence was such as to raise an issue about which reasonable men might reasonably differ, and under these circumstances, as I understand the rule, it was the duty of the presiding judge to submit the same to the jury for their consideration. But I do not deem this phase of the question important, inasmuch as there was not sufficient evidence as to the origin or cause of the fire to warrant the jury in arriving at the conclusion that the acts of an authorized agent or employé of the company caused the same.
The facts and circumstances offered in evidence as to how the fire occurred are purely conjectural. According to the evidence, the fire may have originated by an explosion of the lamp or it may have originated by the lamp having been overturned by some one, but as to the particular manner of its origin there is not a single circumstance from which the jury could have inferred that it was caused by the acts of an authorized agent or by an employé of the plaintiff in error. There are many ways by which the fire could have originated from a kerosene lamp. It is a historical fact that the great Chicago fire was caused by a cow kicking over a kerosene lamp, and in that instance it was an easy matter to determine how the fire originated. The evidence of the milkmaid who was present at the time the fire originated showed conclusively that the cow kicked over the lamp, but in the case at bar the only person present stated immediately after the accident that he did not know whether it was the lamp exploded or not, which can only be interpreted to mean that it was not due to any act of his, and, although he was present, he did not know the real cause of the fire.
*922The' second cause of action is at common law, and in considering the same it would be necessary to determine whether the adeg'ed dam-, age was caused by the' negligence, of the defendant company, its agents, or employés, but it is not necessary to consider this phase of the case, inasmuch as I am of opinion that there was not sufficient evidence to entitle the plaintiff to recover on the first cause of action.
For the reasons hereinbefore stated, I think the judgment of the Circuit Court should be reversed.